Citation Nr: 1521122	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective earlier than March 30, 2011 for the grant of service connection for diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971 and from April 1971 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  The hearing transcript is associated with the electronic file.

This is a paperless appeal and all pertinent documents are associated with the Veteran's VA electronic claims.  The Board has reviewed the electronic file, which is maintained in the Veterans Benefits Management System (VBMS) (VA's electronic system for document record keeping).

The issues of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II and entitlement to service connection for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in an unappealed February 2006 rating decision as the Veteran had failed to present for VA examination.


2.  VA received the Veteran's claim to reopen the previously denied claim for entitlement to service connection for diabetes on March 30, 2011; none of the correspondence or submissions received prior to this date may be construed as an informal claim for service connection for diabetes or as a claim to reopen the previously disallowed claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 2011 for a grant of service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in an April 2011 letter, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the effective date of the award assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA associated all records provided by the Veteran with the claims file.  VA afforded the Veteran a hearing on appeal.  The VLJ conducting the hearing on appeal satisfied the duties under 38 C.F.R. § 3.103(c)(2).  See also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully explained the issues on appeal and inquired about the existence of outstanding evidence that may have been overlooked.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II. Effective Dates of Awards

The Veteran seeks an effective date earlier than March 30, 2011 for the award of service connection for diabetes mellitus type II.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

It is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than March 30, 2011.  VA received an original claim for service connection for diabetes mellitus in April 2005.  See VA Form 21-526 (April 16, 2005).  In February 2006, the RO denied the claim as the Veteran failed to present for his scheduled VA examination.  The RO sent to the Veteran a letter dated in February 2006 notifying him that his claim had been denied and his right of appeal.  No appeal was received.

VA received on March 30, 2011 the Veteran's claim to reopen the previously denied claim for entitlement to service connection for diabetes.  The record shows no correspondence or submissions prior to this date that may be construed as an informal claim for service connection or as a claim to reopen the previously disallowed claim for service connection.

The Veteran argues that an earlier effective date is warranted because he had filed a claim for service connection in 2005 and the record shows that he had an established diagnosis for diabetes going back to 2005.  However, the record shows that the Veteran's claim for service connection for diabetes was denied in an unappealed February 2006 rating decision and that the Veteran did not appeal this decision so it became final.  The Board finds no basis for an earlier effective date based on the Veteran's April 2005 claim.  That claim was fully considered, denied, and unappealed by the Veteran.  Also, diabetes had not been confirmed by VA examination and the record at that time showed treatment for diabetes mellitus type II but no diagnosis therefor.  As the Veteran did not appeal this adverse decision, it became final.  38 U.S.C.A. §7105; 38 C.F.R. § 20.1100.

The record includes no correspondence from the Veteran until March 30, 2011.  At this time, through his representative, the Veteran requested compensation for diabetes mellitus type II due to Agent Orange exposure in Vietnam.  See "NCDVA Informal Claim Form April 2009" (Dated Stamped March 30, 2011).  This is the only correspondence that can be construed as a claim to reopen the previously disallowed claim for service connection.

The Board acknowledges that the Veteran's disability may have predated the formal diagnosis and the date of the grant of service connection.  However, ultimately, a claim indicating the benefit sought or a claim to reopen the previously disallowed claim for service connection was not received by VA until March 30, 2011.  There is no evidence of record, prior to March 30, 2011, which can reasonably be construed as a claim, informal or formal, for diabetes or a claim to reopen the previously disallowed claim diabetes.  Therefore, because the effective date is the date of claim of claim or date entitlement arose, whichever is later, the effective date of the grant of service connection for diabetes mellitus type II is the date the VA received the claim to reopen, March 30, 2011.

The Board has considered the holding of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991), and related cases.  Although service connection for the Veteran's diabetes mellitus was granted under 38 C.F.R. § 3.309(e) for diseases associated with exposure to certain herbicide agents, the application of the Nehmer holding is not applicable in this case.  Under the applicable regulations the Veteran would have had to a claim for service connection for his diabetes mellitus pending before VA on May 3, 1989 or between that date and the effective date for which service connection for diabetes mellitus based on Agent Orange exposure was established.  38 C.F.R. § 3.816 (2014).  Diabetes mellitus was added to the list of presumptive diseases in 2002.  Compare 38 C.F.R. § 3.309(e) (2001), with 38 C.F.R. § 3.309(e) (2002).  The Veteran filed his claim for service connection for diabetes mellitus in 2005, several years after the change.  Accordingly, consideration under Nehmer and 38 C.F.R. § 3.816 is not warranted.

Accordingly, the claim is denied.  Because the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

An effective date earlier than March 30, 2011 for the grant of service connection for diabetes mellitus type II is denied.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c).  Also, VA's duty to assist requires that VA provide a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Based on the Veteran's testimony in March 2015, the Board finds that additional development is necessary to obtain outstanding treatment records that include as follows:  Dr. H. Potter, Novant Health (Dr. L. Brown), Dr. Lamb, Framingham Union Hospital (Metrowest), Northeastern Hospital (Concord, N.C.), and NC State Veterans Nursing Home (Salisbury, N.C.).  Also, it is necessary to afford the Veteran another VA examination of his diabetes mellitus type II disability in view of his report of worsened symptoms since his last VA examination in February 2014. 

In regards to the claim for service connection of the right knee, the Veteran testified that he injured the right knee at Aberdeen Proving Ground during basic training, which required hospitalization at a nearby private hospital.  He further reports right knee treatment at Fort Meade's Kimborough Army Hospital and facilities at Hascom Air Force Base and Fort Devens.  Also, the Veteran reported treatment by Dr. Lamb around 2011 and suggested that VA had given him an examination of right knee although the record suggests that he may have confused his examination of lower extremities for peripheral neuropathy (secondary to service-connected diabetes mellitus) with an exam of the knee.  The records identified by the Veteran are not included with the service treatment records in the file; therefore, an attempt should be made to secure the records identified by the Veteran to ensure that VA has met its duty to assist him in this matter.

As for diabetes, the Veteran submitted a statement from a physician (Novant Health, Kannapolis Family Medicine, Lester Brown, M.D.) indicating that he treats the Veteran for diabetes and that the Veteran requires "insulin, restricted diet, and regulation of activities."  This evidence suggests a worsening of the Veteran's disorder.  It is noted that, on VA examination in February 2014, the examiner found that no regulation of activities was required for control of the Veteran's diabetes mellitus type II and that the Veteran was advised during a VA outpatient visit in December 2014 to regularly exercise and have physical activity.  Also, the report of VA examination for the kidneys shows that the Veteran had been hospitalized at Northeastern Hospital (Concord, N.C.), but the records were not available for review.  Therefore, the AOJ should request all outstanding private medical records to include those of Northeastern Hospital and Dr. L. Brown; also the AOJ should schedule another VA examination to ascertain the severity of the Veteran's diabetes mellitus type II.

Lastly, the Board observes that the March 2012 rating decision in the electronic record does not include the adjudication of the service-connected right knee disability.  The AOJ should associate with the VA electronic file a complete copy of the March 2012 rating decision that includes the initial adjudication of service connection for right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all updated VA treatment records and any outstanding pertinent private treatment records to include the medical records of Dr. H. Potter, Novant Health (Dr. L. Brown), Dr. Lamb, Framingham Union Hospital (Metrowest), Northeastern Hospital (Concord, N.C.), and NC State Veterans Nursing Home (Salisbury, N.C.) after obtaining the necessary release from the Veteran.  The AOJ should advise the Veteran to assist the AOJ with obtaining any outstanding pertinent records and the AOJ should provide the Veteran notice of those records that AOJ is unable to procure.

2.  The AOJ should attempt to obtain records pertaining to the Veteran's reported in-service treatment of his right knee at Aberdeen Proving Ground (Maryland), a civilian hospital utilized by the US Army nearby the Aberdeen Proving Ground, and medical facilities at Fort Meade and Kimborough Army Hospital, Hascom Air Force Base (Massachusetts), and Fort Devens.  All attempts to procure these records should be documented in the Veteran claims file and the Veteran should be notified of any negative responses.

3.  The AOJ should indicate for the record whether the Veteran had a VA examination of his right knee in connection with his pending appeal as suggested by the Veteran at his Travel Board hearing.

4.  The AOJ should schedule the Veteran for a VA examination to ascertain the severity of his service-connected diabetes mellitus type II.  The examiner should review all the evidence of record to include the statement by the Veteran's private physician indicating that he had restricted activities and indicate whether he agrees with that statement.  If the examiner finds that the Veteran's diabetes mellitus type II does not require restricted activities, then he/she should explain the basis for this conclusion.  All opinions must be supported by a complete medical rationale.  All pertinent evidence in the Veteran's claims file must be available to and reviewed by the examiner.

5.  After completing the above and any other development as may be indicated the newly developed record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


